Citation Nr: 1638753	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  12-10 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a lung disorder, to include emphysema.

3.  Entitlement to service connection for a traumatic brain injury (TBI).

4.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).  

5.  Entitlement to service connection for Meniere's disease, to include vertigo.


REPRESENTATION

Veteran represented by:	Peter J. Meadows, Attorney at Law



ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1992 to July 1996.  He had additional service in the Minnesota Army National Guard and the Army Reserves from July 1996 to June 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

This case was previously before the Board in November 2014 at which time the Board, as relevant, denied service connection for PTSD, and remanded the claims listed on the title page for additional development.  The case now returns for further appellate review. 

Following the issuance of the most recent supplemental statement of the case in September 2015, the Veteran submitted additional evidence in April 2016 with a waiver of Agency of Original Jurisdiction (AOJ).  38 C.F.R. § 20.1304(c) (2015).  Therefore, the Board may properly consider such newly received evidence.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issue of entitlement to service connection for Meniere's disease is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1.  In September 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal with respect to the issues of entitlement to service connection for a neck disorder, TBI, and a lung disorder, to include emphysema, is requested.

2.  Resolving all doubt in the Veteran's favor, his acquired psychiatric disorder, diagnosed as depression and anxiety, is related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran with regard to the issue of entitlement to service connection for a neck disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of an appeal by the Veteran with regard to the issue of entitlement to service connection for a TBI have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for withdrawal of an appeal by the Veteran with regard to the issue of entitlement to service connection for a lung disorder, to include emphysema, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

4.  The criteria for service connection for depression and anxiety are met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In September 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal with respect to the issues of entitlement to service connection for a neck disorder, TBI, and a lung disorder, to include emphysema, is requested.  Hence, there remain no allegations of errors of fact or law for appellate consideration with regard to such issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to such issues and they are dismissed.

II.  Service Connection Claim

As the Board's decision to grant service connection for depression and anxiety constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that his acquired psychiatric disorder began in service.  In his June 2007 claim, he indicated that during service he was assigned to work in the mailroom and that the mailroom had been under investigation for dealings with the "black market," involving untaxed merchandise being sold to Korean nationals.  He was later accused of illegal activities and subsequently lost all trust of military command.  He reports that he became depressed and distrusting, which often led to verbal and physical altercations.  He further reports the experiences from the investigation tainted his life.  Therefore, the Veteran claims entitlement to service connection for an acquired psychiatric disorder.

The Board initially notes the Veteran's service treatment records contain a June 1991 enlistment examination, which indicated normal findings.  Additionally, the Veteran submitted copies of service personnel records reflecting an investigation into mail theft.  However, a September 2007 RO Memorandum made a formal finding that the Veteran's complete original service treatment records were unavailable.  In cases such as these, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule. 38 U.S.C.A. § 5107 (b); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases).  Moreover, the case law does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

As an initial matter, the Board notes that the Veteran has been variously diagnosed with numerous psychiatric disorders, to include attention deficient and hyperactivity disorder (ADHD), anxiety, depression, dysthymic disorder, unspecified impulse control disorder, and alcohol use disorder.  However, as will be discussed below, only the Veteran's anxiety and depression has been related to his military service.

In this regard, at a September 2008 evaluation conducted by a private psychologist, the Veteran reported that once he learned of the black market ring being operated out of the mailroom, he was "freaking out," had no one to talk to, and became very scared.  The examiner noted the Veteran struggled during and after service with many angry outbursts, fistfights, and impulsive behavior.  He notes the Veteran's alcohol use and binge drinking appear to have contributed to his problems and his ADHD appears to have been a significant and ongoing factor in his problems.  The examiner further indicates while he does not meet the criteria for posttraumatic stress disorder, he does report symptoms that meet the criteria for anxiety disorder and major depressive disorder.

In July 2012, the Veteran was examined by a private physician, Dr. Winfield, at which time his records were reviewed and a clinical interview was conducted.  At such time, the Veteran denied any history of anxiety or depression prior to service, but on medication to treat both disorders.  He further reported that, while stationed in Korea between 1992 and 1993, he was wrongly accused of involvement in black market activities, which resulted in a stigma that followed him for the remainder of his service.  The Veteran indicated that he experienced anxiety and depression during service that has continued to the present time.  Dr. Winfield concluded that, based on his review of the record and the clinical interview with the Veteran, he concurred with the diagnosis of anxiety and depression, and that it was at least as likely as not that such had their origins in service and/or were related to his in-service experiences.

In November 2014, the Board remanded the Veteran's claim for service connection for an acquired psychiatric disorder in order to obtain a VA examination with an opinion as those previously of record did not include a rationale for the opinions offered.

Thereafter, in April 2015, the Veteran underwent another VA examination.  At such time, the examiner found that there was no objective evidence that suggests any of the Veteran's diagnosed acquired psychiatric disorders are related to his service.  In support of such opinion, the examiner indicated that the Veteran himself indicates that he did not believe any mental health condition was related to service.  She reported that the Veteran's mental health treatment has all been within the last couple of years and pertains to difficulties with concentration, impulse control, and alcohol use.  She further concluded that it is not at least as likely as not that any of his diagnoses are a result of his service.  

The Board parenthetically notes that, with regard to the Veteran's reported statements that he did not believe any mental health condition was related to service, such are contradicted by his subsequent actions, which included submitting additional evidence in support of his claim, to include a positive nexus opinion in April 2016.  

Specifically, in April 2016, the Veteran submitted a private opinion in which a licensed professional counselor opined that it was more likely than not that the Veteran's anxiety and depression had their origins in and are related to his military service.  In support of such opinion, the examiner indicated that he had reviewed the Veteran's record and conducted an interview with him.  He further noted that, while in Korea, the Veteran was wrongly accused of being involved in the black market trade and, as a result, other soldiers believed him to be a criminal and he began to experience emotional issues, including depression and anxiety, that developed while in the military and continued to the present time.  The examiner further noted that there was no evidence of any psychiatric issues prior to such event.  

Based on the foregoing, the Board finds that, with the resolution of all doubt in his favor, the Veteran's acquired psychiatric disorder, diagnosed as depression and anxiety, is related to his military service.  In this regard, although the April 2015 VA opinion is at odds as to whether the diagnosed conditions are related to service, other previous and subsequent medical opinions support the Veteran's claim and each medical professional is competent to render such a medical opinion.  Additionally, each opinion noted was based upon a review of the Veteran's medical history and the April 2016 evaluation contained a complete rationale.  Moreover, the opinion offered clear conclusions with significant supporting data as well as reasoned medical explanations connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Therefore, the Board finds that the evidence is at least in equipoise as to whether an acquired psychiatric disorder, diagnosed as depression and anxiety, is related to service.  Consequently, resolving all doubt in the Veteran's favor, the Board concludes that the criteria for service connection for depression and anxiety are met. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, supra.


ORDER

The appeal pertaining to the issue of entitlement to service connection for a neck disorder is dismissed.

The appeal pertaining to the issue of entitlement to service connection for a lung disorder, to include emphysema, is dismissed.

The appeal pertaining to the issue of entitlement to service connection for a TBI is dismissed.

Service connection for depression and anxiety is granted.



REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for service connection for Meniere's syndrome so that he is afforded every possible consideration. See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

The Veteran asserts that Meniere's syndrome and vertigo symptoms are related to head trauma from service.  A post-service February 2009 statement indicates that he went to the hospital on January 6, 2009, due to dizziness, sweats, and feeling nauseous at work.  He notes he was diagnosed with vertigo and was advised by medical staff that the condition was related to his service-connected tinnitus.

The Veteran was afforded an April 2009 VA examination.  At such time, he reported to that, during service in 1995 or 1996, he fell off a vehicle and had a 2 minute loss of consciousness.  Additionally, he was involved in boxing and had a slight concussion during that time.  Further, he reports that, after his active service he worked as a bouncer at a bar and was knocked unconscious 2 times.  He indicates he experiences sensations of disequilibrium, flashing lights, sweats and nausea.

The examiner opined the condition was less likely as not related to the Veteran's tinnitus directly; however, he did have episodes of loss of consciousness secondary to head trauma.  The examiner noted the head trauma occurred during and after service and, because these episodes could not be distinguished, it was felt that this disequilibrium is at least as likely as not to be caused by or a result of his military service, but such was primarily related to his head trauma and not tinnitus.

Thereafter, the claim was remanded in November 2014 for a new VA examination to determine the nature and etiology of the Veteran's claimed Meniere's disease.  In rendering an etiological opinion, the remand noted the unavailability of the service treatment records and directed that the examiner should not rely on the absence of evidence of in-service treatment or injury in rendering their opinion.

The Veteran was afforded a May 2015 VA examination in which he was diagnosed with Meniere's syndrome or endolymphatic hydrops.  While the examiner noted the April 2009 opinion, she stated there was no evidence received of an incidence of head trauma while in active military service.  She further noted the Veteran reported two episodes of head trauma after service and, therefore, the benign positional vertigo is not related to tinnitus, nor is there any evidence of the disability during service or a head trauma which may have ultimately resulted in the current condition.

However, while the May 2015 VA examiner noted the in-service reports of head trauma, she relied on the absence of in-service treatment or injury in rendering her opinion that the Veteran's condition was not related to in-service head trauma.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, the Board finds that an additional opinion from the examiner is needed regarding the etiology of the Veteran's diagnosed Meniere's syndrome or endolymphatic hydrops.

Accordingly, the case is REMANDED for the following action:

1.  Return the record to the VA examiner who examined the Veteran in May 2015 and offered an opinion regarding the Veteran's Meniere's syndrome.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the opinion that the claims folder and the Remand have been reviewed.  If the May 2015 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's Meniere's syndrome is related to his military service.

The examiner should discuss the April 2009 VA vertigo examination report which describes head injuries both during and after service, including loss of consciousness, and relates episodes of disequilibrium to those head injuries.

The examiner must note that the service treatment records are unavailable, and thus he or she must not rely on the absence of evidence of in-service treatment or injury in rendering their opinion.

The examiner should provide a complete rationale for all conclusions reached.

2.  After completing the above action, to include any other development as may be indicated by any response received as a consequence of the action taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


